297 F.2d 77
SUN OIL COMPANY, Petitioner,v.FEDERAL POWER COMMISSION, Respondent.
No. 19238.
United States Court of Appeals Fifth Circuit.
Nov. 10, 1961.

John A. Ward, III, Philadelphia, Pa., Martin A. Row, Charles F. Heidrick, Dallas, Tex., Robert E. May, Washington, D.C., for petitioner.
Ralph S. Spritizer, Gen. Counsel, Howard E. Wahrenbrock, Sol., Josephine H. Klein, Atty. F.P.C., Washington, D.C., for respondent.
Before TUTTLE, Chief Judge, and JONES and WISDOM, Circuit Judges.
PER CURIAM.


1
It appearing that this Petition for Review seeks to modify or set aside certain orders of the Federal Power Commission issued by it in connection with its area-wide rate proceedings under Section 5(a) of the Natural Gas Act, 15 U.S.C.A. 717d(a), it is clear that it is an effort to review an interlocutory order of the kind which this Court held in Magnolia Petroleum Company v. Federal Power Commission, 236 F.2d 785, was not permissible.


2
The Motion of the Federal Power Commission to dismiss the Petition for Review is therefore granted.  The Petition is dismissed.